Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application 16/432,491 filed 6/5/2019 has been examined.
In this Office Action, claims 1-19 are currently pending.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more.
Claim 1 recites:
providing related chemical structures based on the chemical similarity.
The limitation of providing related chemical structures based on the chemical similarity, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting databases, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the databases language, querying in the context of this claim encompasses the user manually determining similar chemicals based on generic structure “similarity”. Similarly, the limitations of maintaining and receiving, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation 
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only
recites one additional element – using databases to perform both the maintaining; receiving and providing steps. The databases/processor in both steps is recited at a highlevel of generality (i.e., as a generic processor performing a generic computer function of returning similar structures) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a databases/processor to perform
both the maintaining; receiving and providing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible.

Dependent claims 2-13 are merely add further details of the abstract steps/elements recited in
claim 1 without integrating the idea into a practical application; or including an improvement to

or meaningful limitations beyond generally linking the use of an abstract idea to a particular
technological environment. Therefore, dependent claims 2-13 are also directed towards
nonstatutory subject matter.

As per independent claim 14, this claim is also rejected as ineligible subject matter under 35
U.S.C. 101 for substantially the same reasons as the method claim(s) 1. The components (i.e.,
apparatus described in independent claim 14 does not provide for integrating the abstract idea into a practical application. At best, the claim(s) are merely providing alternate environments to implement the abstract idea.

Dependent claims 15-19 merely add further details of the abstract steps/elements
recited in claim 1 without integrating the idea into a practical application; or including an
improvement to another technology or technical field, an improvement to the functioning of the
computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to
a particular technological environment. Therefore, dependent claims 15-19 are also
directed towards non-statutory subject matter.









Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 14-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Kothari et al., US Pub. No. 2007/0143322A1, in view of the Article(NPL) Rhodes et al.,   “MINING PATENTS USING MOLECULAR SIMILARITY SEARCH”;  https://doi.org/10.1142/9789812772435_0029Cit , Biocomputing 2007, pp. 304-315 (2006).  

As to claim 1, Kothari discloses a search method, comprising: maintaining a system with at least one database of chemical structures
(Kothari teaches a knowledge database with Molecular Fingerprints/ chemical
Representation i.e. a “database of chemical structures” see
[0089] The chemical representation block receives as inputs the annotated patents from the annotator 440, and a connection table 455. The connection table 455 is used to create Molecular Fingerprints for the chemicals identified in the annotated patent. In order to facilitate knowledge discovery, the system integrates the information of the patents and biomedical ontologies. Thus, the integrator/indexer 460 receives the ontologies 450 and patents from the 
see also [0048] Molecular fingerprints can be used to measure the similarity between different chemicals utilizing the Tanimoto Coefficient. ; see also [0052] When considering chemical, biochemical or pharmaceutical patent documents, the similarity between two or more patent documents can also be determined based on the structural similarity among molecules described in those patent documents,)

and at least one database of public literature, 
(Kothari teaches a knowledge database for searching patents, i.e. a “database of public literature” see [0090] Information contained in the integrated knowledge database 470 can be retrieved using a knowledge retriever 480. The integrated information space provided by the
integrated knowledge base 470 facilitates several types of information retrieval. Besides keyword search, the system allows the user to search for patents containing a class of
biomedical concept. ; see also [0056] BioPatentMiner is a system to facilitate knowledge discovery from patents related to biomedicine. FIG. 2 is a schematic block diagram illustrating the overall architecture of an embodiment of the BioPatentMiner system 200. The system 200 uses a crawler 210 to download patents 220 from an online patent database, such as provided by the United States Patent and Trademark Office (USPTO), based on a query input by a user. The system 200 can be also used on a collection of biomedical patents obtained by other techniques.) 

wherein the public literature includes information regarding chemical structures; 
(Kothari teaches a collection of biomedical patents see [0056] BioPatentMiner is a system to facilitate knowledge discovery from patents related to biomedicine. FIG. 2 is a schematic block diagram illustrating the overall architecture of an embodiment of the BioPatentMiner system 


Kothari does not disclose:
receiving from a requesting user a request for information on a target chemical structure provided by the requesting user from a user interface; 

and in response to the request for information on a target chemical structure, providing a set of related chemical structures to the requesting user based on the chemical similarity of the plurality of related chemical structures provided to the target chemical structure;

However, Rhodes discloses:
receiving from a requesting user a request for information on a target chemical structure provided by the requesting user from a user interface;
(see Rhodes section 4.1. Graphical Similarity Search To use the Chemical Search Engine, a user may either draw the chemical structure of the molecule to be searched, enter an InChI or smile which represents the molecule into a text field, or open a file which stores a smile or InChI value in the corresponding field. The engine converts the query into an InChI and returns of a listing of molecules and their similarity values.)

and in response to the request for information on a target chemical structure, providing a set of related chemical structures to the requesting user based on the chemical similarity of the plurality of related chemical structures provided to the target chemical structure

For each query molecule Q, vectors dj are created from each vector space model Fj . Each vector is then processed by the LSH index Lj which corresponds to a given layer. The LSH index provides a list of potential candidate Ci which are then evaluated against the query vectors using the Tanimoto Coefficient…
The results are then aggregated so each vector with the same S is merged into a set of synonyms. By dereferencing the vectors to the InChI’s they represent and further dereferencing the InChI to the original text within the corpus, a list of the top K matching chemical names and the respective documents that contain those names is returned.;
See also 3. Indexing
As the new IUPAC International Chemical Identifier (InChI) standard con- tinues to emerge, there is an increasing need to use the InChI codes beyond that of compound identification. Given our background in text analytics, we reduced the problem down to finding similar compounds based on the textual representation of the structure. Our experiments focused on the use of the InChI’s as a method for identifying similar compounds. Using our annotators we were able to extract 3, 623, 248 unique InChI’s from the US Patent database (1976-2005) and Patent Applications (2001-2005). From this collection of InChI’s an index was constructed using text mining techniques.).

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply chemical query processing as taught by Rhodes since it was known in the art that a similarity search engine based on the emerging IUPAC International Chemical Identifier (InChI) standard, and a set of on demand data mining tools able to rapidly identify and index unique chemical structures from US Patents and Patent Applications, where using this system a user may go to a web page, draw a molecule, search for related Intellectual Property 


As to claim 2, Rhodes discloses, under the rationale above, the method according to claim 1, wherein receiving from the requesting user the request for information on the target chemical structure, and in response to the request for the information on the target chemical structure, providing the set of related chemical structures to the requesting user based on the chemical similarity of the plurality of related chemical structures provided to the target chemical structure comprise:

selecting or entering the target chemical structure from the database of chemical
structures using the user interface, where the user interface is associated to a patents'
related search engine linked to the database of chemical structures; and
(Rhodes teaches selecting/entering molecules and finding their patents 
See 4.1. Graphical Similarity Search: To use the Chemical Search Engine, a user may either draw the chemical structure of the molecule to be searched, enter an InChI or smile which
represents the molecule into a text field.. The engine converts the query into an InChI and returns of a listing of molecules and their similarity values. See also Fig. 2 search results.;
see also 4.2. Molecular Networks In the upper right hand corner of the results page, the user may click on three different links to view selected molecules and their patents either as a graph using Graph Results, as a listing of hyper-linked patents with View Patents, or as an analysis of claims with Claim Analysis. In this section, we
will describe and illustrate the usefulness of the Graph Results page and in the following, the Claim Analysis. The value of a graphical representation of the selected molecules and their corresponding patents is most evident if we select the molecules with similar affinities to 
see also 4.2 para. 5: A researcher may use this graph to view which molecules are most like
the search node and of those molecules which have the greatest number of patents associated with them. It is also very useful for determining which assignees have the greatest number of patents for a particular molecular structure.)

obtaining from the database of chemical structures chemical structure records
related to the target chemical structure to create a 2D-map or a 3D-map from a user-input
method and from first data sets of chemical structure records 
(Rhodes Fig. 3. Graph of selected molecules; see also 4.3. Affinity Analysis: Thus, a researcher looking to patent a drug
may do a search on the molecule and uncover what other uses the molecule has been patented for before. Such data may also serve to discover unexpected side effects or complications of a drug for the purposes of testing its safety.;
and see also 4.2. Molecular Networks: 
In the graph, the search node is fixed as the center node and molecular representations of the other nodes surround it. In the future, the graph will also display each molecule’s similarity to the search node as indicted by the thickness of its edge to the center(search) node. When the user rolls over the center node, the comment ”Search Node” is viewed whereas for the other nodes the name of the molecule is displayed. Note that some of the same molecules have different names.).

As to claim 3, Rhodes discloses, under the rationale above, the method according to claim 2, further comprising:


(Rhodes 3.3 query processing:
The Tanimoto Coefficient has been widely used as an effective measure of intermolecular similarity in both the clustering and searching of databases. While Willet et al.19 discuss six different coefficients for chemical similarity, we found that the Tanimoto Coefficient was the most widely recognized calculation with our users.;
See also See 4.1. Graphical Similarity Search: To use the Chemical Search Engine, a user may either draw the chemical structure of the molecule to be searched, enter an InChI or smile which
represents the molecule into a text field.. The engine converts the query into an InChI and returns of a listing of molecules and their similarity values. See also Fig. 2 search results.;)

generating a first non-linear clustering map of the chemical structure records related to the target chemical structure using the selected first method; and
(Rhodes Fig. 3. Graph of selected molecules; see also 4.2. Molecular Networks: 
In the graph, the search node is fixed as the center node and molecular representations of the other nodes surround it. In the future, the graph will also display each molecule’s similarity to the search node as indicted by the thickness of its edge to the center(search) node. When the user rolls over the center node, the comment ”Search Node” is viewed whereas for the other nodes the name of the molecule is displayed. Note that some of the same molecules have different names.)

displaying the first non-linear clustering map of the chemical structure records on a plane as the 2D-map or 3D-map according to a first graphic distribution method of similar chemical structures
(Rhodes Fig. 3. Graph of selected molecules; see also 4.2. Molecular Networks: 


As to claim 14, Kothari discloses a search apparatus, 
(Kothari [0001] The present invention relates generally to document searching and retrieval and, in particular, to a comparison of documents using multiple similarity measures.)

comprising: a processor and a storage device, wherein the storage device stores processor-executable programs, and the programs 
(Kothari [0110] The computer module 601 typically includes at least one processor unit 605, and a memory unit 606, for example formed from semiconductor random access memory (RAM) and read only memory (ROM).; see also [0111] Typically, the application program is resident on
the hard disk drive 610 and read and controlled in its execution by the processor 605)

comprise:

a module configured to, in response to user activities, search a collection of databases, 
(Kothari [0033] For example, the invention may have application to general database searches and comparisons of research materials.)

wherein the collection of databases comprises at least one database of chemical structures 
(Kothari teaches a knowledge database with Molecular Fingerprints/ chemical

[0089] The chemical representation block receives as inputs the annotated patents from the
annotator 440, and a connection table 455. The connection table 455 is used to create
Molecular Fingerprints for the chemicals identified in the annotated patent. In order to facilitate
knowledge discovery, the system integrates the information of the patents and biomedical
ontologies. Thus, the integrator/indexer 460 receives the ontologies 450 and patents from the
chemical representation block 445 as inputs and passes the integrated information from the
patents and the ontologies to an integrated knowledge database 470.
see also [0048] Molecular fingerprints can be used to measure the similarity between different
chemicals utilizing the Tanimoto Coefficient. ; see also [0052] When considering chemical,
biochemical or pharmaceutical patent documents, the similarity between two or more patent
documents can also be determined based on the structural similarity among molecules
described in those patent documents,)

and at least one database of public literature; 
(Kothari teaches a knowledge database for searching patents, i.e. a “database of public
literature” see [0090] Information contained in the integrated knowledge database 470 can be
retrieved using a knowledge retriever 480. The integrated information space provided by the
integrated knowledge base 470 facilitates several types of information retrieval. Besides
keyword search, the system allows the user to search for patents containing a class of
biomedical concept. ; see also [0056] BioPatentMiner is a system to facilitate knowledge
discovery from patents related to biomedicine. FIG. 2 is a schematic block diagram illustrating
the overall architecture of an embodiment of the BioPatentMiner system 200. The system 200
uses a crawler 210 to download patents 220 from an online patent database, such as provided
by the United States Patent and Trademark Office (USPTO), based on a query input by a user.
The system 200 can be also used on a collection of biomedical patents obtained by other


and
a module configured to identify additional literature or chemical structures that are related to or similar to the known chemical structure and associated literature thereof based on a search method 
(Kothari [0001] The present invention relates generally to document searching and retrieval and, in particular, to a comparison of documents using multiple similarity measures.; see also Fig. 1 step 160: “Determine similarity between documents based on similarities of biological terms and chemical terms”; see also [0013] The similarity measures can include, for example,
semantic, structural, and reference similarity measures.; and [0016] In a further embodiment,
in which the publications being compared contain chemical formulae, the similarity of the structural representations of those chemical formulae is utilized in determining the similarity of the publications.).

Kothari does not disclose:
a module configured to ask by a requesting user for literature information relating to a known chemical structure or related chemical structures;

However, Rhodes discloses: 
a module configured to ask by a requesting user for literature information relating to a known chemical structure or related chemical structures;
(see Rhodes section 4.1. Graphical Similarity Search To use the Chemical Search Engine, a
user may either draw the chemical structure of the molecule to be searched, enter an InChI or
smile which represents the molecule into a text field, or open a file which stores a smile or InChI
value in the corresponding field. The engine converts the query into an InChI and returns of a

see also Rhodes 3.3. Query Processing
For each query molecule Q, vectors dj are created from each vector space model Fj . Each
vector is then processed by the LSH index Lj which corresponds to a given layer. The LSH
index provides a list of potential candidate Ci which are then evaluated against the query
vectors using the Tanimoto Coefficient…
The results are then aggregated so each vector with the same S is merged into a set of
synonyms. By dereferencing the vectors to the InChI’s they represent and further dereferencing
the InChI to the original text within the corpus, a list of the top K matching chemical names
and the respective documents that contain those names is returned.)

It would have been obvious to one having ordinary skill in the art at the time the time of the
effective filing date to apply chemical query processing as taught by Rhodes since it was known
in the art that a similarity search engine based on the emerging IUPAC International Chemical
Identifier (InChI) standard, and a set of on demand data mining tools able to rapidly identify and
index unique chemical structures from US Patents and Patent Applications, where using this
system a user may go to a web page, draw a molecule, search for related Intellectual Property
(IP) and analyze the results, where results prove that this is a far more effective way for
identifying IP than traditional keyword based approaches. (Rhodes, abstract).





As to claim 15, Rhodes discloses, under the rationale above, the search apparatus according to claim 14, wherein the programs further comprise:

a module configured to select or enter the target chemical structure from the database of chemical structures using the user interface, where the user interface is associated to a patents’ related search engine linked to the database of chemical structures; and
(Rhodes teaches selecting/entering molecules and finding their patents
See 4.1. Graphical Similarity Search: To use the Chemical Search Engine, a user may either
draw the chemical structure of the molecule to be searched, enter an InChI or smile which
represents the molecule into a text field.. The engine converts the query into an InChI and
returns of a listing of molecules and their similarity values. See also Fig. 2 search results.;
see also 4.2. Molecular Networks In the upper right hand corner of the results page, the user
may click on three different links to view selected molecules and their patents either as a graph
using Graph Results, as a listing of hyper-linked patents with View Patents, or as an analysis of
claims with Claim Analysis. In this section, we will describe and illustrate the usefulness of the Graph Results page and in the following, the Claim Analysis. The value of a graphical representation of the selected molecules and their corresponding patents is most evident if we select the molecules with similar affinities to caffeine, but not exact matches to caffeine. The graph in Fig. 3 is a graph of the four molecules with the closest similarity to caffeine less than 1…;
see also 4.2 para. 5: A researcher may use this graph to view which molecules are most like
the search node and of those molecules which have the greatest number of patents associated
with them. It is also very useful for determining which assignees have the greatest number of
patents for a particular molecular structure.)
a module configured to obtain from the database of chemical structures chemical structure records related to the target chemical structure to create a 2D-map or a 3D-map from a user-input method and from first data sets of chemical structure records
(Rhodes Fig. 3. Graph of selected molecules; see also 4.3. Affinity Analysis: Thus, a researcher

and see also 4.2. Molecular Networks:
In the graph, the search node is fixed as the center node and molecular representations of the
other nodes surround it. In the future, the graph will also display each molecule’s similarity to the
search node as indicted by the thickness of its edge to the center(search) node. When the user
rolls over the center node, the comment ”Search Node” is viewed whereas for the other nodes
the name of the molecule is displayed. Note that some of the same molecules have different
names.).

As to claim 16, Rhodes discloses, under the rationale above, the search apparatus according to claim 15, wherein the programs further comprise:

a module configured to select via a menu or automation function a first method to evaluate a molecular similarity or dissimilarity with respect to the target chemical structure, where the first method includes at least one of a Tanimoto Scoring and Fingerprinting, a Semantic similarity or a Shape similarity;
(Rhodes 3.3 query processing:
The Tanimoto Coefficient has been widely used as an effective measure of intermolecular
similarity in both the clustering and searching of databases. While Willet et al.19 discuss six
different coefficients for chemical similarity, we found that the Tanimoto Coefficient was the
most widely recognized calculation with our users.;
See also See 4.1. Graphical Similarity Search: To use the Chemical Search Engine, a user may
either draw the chemical structure of the molecule to be searched, enter an InChI or smile which
represents the molecule into a text field.. The engine converts the query into an InChI and


a module configured to generate a first non-linear clustering map of the chemical structure records related to the target chemical structure using the selected first method; and
(Rhodes Fig. 3. Graph of selected molecules; see also 4.2. Molecular Networks:
In the graph, the search node is fixed as the center node and molecular representations of the
other nodes surround it. In the future, the graph will also display each molecule’s similarity to the
search node as indicted by the thickness of its edge to the center(search) node. When the user
rolls over the center node, the comment ”Search Node” is viewed whereas for the other nodes
the name of the molecule is displayed. Note that some of the same molecules have different
names.)

a module configured to display the first non-linear clustering map of the chemical structure records on a plane as the 2D-map or 3D-map according to a first graphic distribution method of similar chemical structures (Rhodes Fig. 3. Graph of selected molecules; see also 4.2. Molecular Networks:
In the graph, the search node is fixed as the center node and molecular representations of the
other nodes surround it. In the future, the graph will also display each molecule’s similarity to the
search node as indicted by the thickness of its edge to the center(search) node. When the user
rolls over the center node, the comment ”Search Node” is viewed whereas for the other nodes
the name of the molecule is displayed. Note that some of the same molecules have different
names).

As to claim 19, Kothari discloses a search system, comprising: at least one database of chemical structures, at least one database of public literature, and the search apparatus of claim 14

Representation i.e. a “database of chemical structures” see
[0089] The chemical representation block receives as inputs the annotated patents from the
annotator 440, and a connection table 455. The connection table 455 is used to create
Molecular Fingerprints for the chemicals identified in the annotated patent. In order to facilitate
knowledge discovery, the system integrates the information of the patents and biomedical
ontologies. Thus, the integrator/indexer 460 receives the ontologies 450 and patents from the
chemical representation block 445 as inputs and passes the integrated information from the
patents and the ontologies to an integrated knowledge database 470.
see also [0048] Molecular fingerprints can be used to measure the similarity between different
chemicals utilizing the Tanimoto Coefficient. ; see also [0052] When considering chemical,
biochemical or pharmaceutical patent documents, the similarity between two or more patent
documents can also be determined based on the structural similarity among molecules
described in those patent documents;
Kothari teaches a knowledge database for searching patents, i.e. a “database of public
literature” see [0090] Information contained in the integrated knowledge database 470 can be
retrieved using a knowledge retriever 480. The integrated information space provided by the
integrated knowledge base 470 facilitates several types of information retrieval. Besides
keyword search, the system allows the user to search for patents containing a class of
biomedical concept. ; see also [0056] BioPatentMiner is a system to facilitate knowledge
discovery from patents related to biomedicine. FIG. 2 is a schematic block diagram illustrating
the overall architecture of an embodiment of the BioPatentMiner system 200. The system 200
uses a crawler 210 to download patents 220 from an online patent database, such as provided
by the United States Patent and Trademark Office (USPTO), based on a query input by a user.
The system 200 can be also used on a collection of biomedical patents obtained by other
techniques.).


Claims 4-13, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Kothari et al;, US Pub. No. 2007/0143322A1, in view of the Article(NPL) Rhodes et al.,   “MINING PATENTS USING MOLECULAR SIMILARITY SEARCH”;  https://doi.org/10.1142/9789812772435_0029Cit , Biocomputing 2007, pp. 304-315 (2006),  in view of Caron et al., US Pub. No. 2005/0065733.

As to claim 4, Rhodes discloses, under the rationale above, the method according to claim 3, further comprising:
obtaining at least one of user-selected secondary data set records from one or more databases which include databases of chemical structures and databases of public literature linked to the 2D-map comprising the chemical structure records related to the target chemical structure;
(Rhodes 4.2. Molecular Networks
In the upper right hand corner of the results page, the user may click on three different links to view selected molecules and their patents either as a graph using Graph Results, as a listing of hyper-linked patents with View Patents, or as an analysis of claims with Claim Analysis. In this section, we will describe and illustrate the usefulness of the Graph Results page and in
the following, the Claim Analysis.
The value of a graphical representation of the selected molecules and their corresponding patents is most evident if we select the molecules with similar affinities to caffeine, but not exact matches to caffeine. The graph in Fig. 3 is a graph of the four molecules with the closest similarity to caffeine less than 1.
In the graph, the search node is fixed as the center node and molecular representations of the other nodes surround it.).


arranging and displaying the selectable secondary data set records related to
chemical structures in the 2D-map as a 3D-map of graphic elements to simultaneously and
visually link the secondary data set records to the 2D-map; and
accessing the secondary data set records linked to the chemical structure records
related to the target chemical structure of the 2D-map via the 3D-map of graphic elements
by selecting at least one of graphic elements from the 3D-map of graphic elements;

However, Caron discloses:

arranging and displaying the selectable secondary data set records related to chemical structures in the 2D-map as a 3D-map of graphic elements to simultaneously and visually link the secondary data set records to the 2D-map; and
(Caron [0077] In another embodiment, the structures having the common property can be conveyed to the viewer via a three-dimensional map. In a preferred embodiment, the three
dimensional map is a topograhically textured map. Individual structures and/or clusters of two or more structures can be represented as peaks; 
see also [0078] In a preferred embodiment, a three dimensional map can be generated without further computation, i.e., without iterative refinement of the inter-marker distances, from a two dimensional map obtained upon performing a dimensionality reduction, e.g., MDS. In general, the steps include: (i) determining a "term or topic layer," i.e., the distributed contribution of a single term/topic, e.g., a common property associated with a particular data field, for a
collection of mapped chemical structures)


(Caron teaches modifying the chemical structures in the user interface see Fig. 1 and [0081] This observation can provide a user with insight as to how to identify and generate other unique structures. Repeating the above steps in an iterative fashion can ultimately provide a user with information as to the structural "nature" of this exploratory space.; see also [0082] In another method, a DOCS and a DQCS can be provided and/or mapped as shown in steps 205 and 225 and in maps 210 and 230….With a modified query chemical structure in hand; step 250 may be carried out generating map 265, which includes 260, a more dissimilar structure (relative to 215) than 240. If identical marker 235 had been selected as the basis of the modified query chemical structure, then steps 250 and 255 could be iteratively repeated with different modified query chemical structures until a unique structure is found.
See also [0077] In another embodiment, the structures having the common property can be conveyed to the viewer via a three-dimensional map. In a preferred embodiment, the three
dimensional map is a topograhically textured map. ).

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply graphical chemical identification and mapping as taught by Caron since it was known in the art that mapping a database of chemical structures from patent literature documents can provide a user with a rapid method for identifying de nova structures where these techniques can allow a user to efficiently identify unique structures that are increasingly "potentially novel" or further into a particular exploratory space (Caron 0005, 0082).

As to claim 5, Caron discloses, under the rationale above, the method according to claim 4, further including the step of displaying the secondary data set records according to a selectable 
which includes 260, a more dissimilar structure (relative to 215) than 240. If identical marker 235 had been selected as the basis of the modified query chemical structure, then steps 250 and 255 could be iteratively repeated with different modified query chemical structures until a unique structure is found. The steps could be repeated using, e.g., the same query chemical structure and a different modification, a different query chemical structure and the same modification,
or a different query chemical structure and different modification. Once a unique structure is found, the same steps could be again repeated until a particular similarity/ dissimilarity criterion is met. Thus, the method can provide a user with a rapid method for identifying de nova structures. Again, when the DOCS is based exclusively on structures from the patent literature, these techniques can allow a user to efficiently identify unique structures that are
increasingly "potentially novel" or further into a particular exploratory space (e.g., 260).).

As to claim 6, Caron discloses, under the rationale above, the method according to claim 3, further comprising: changing a method to evaluate a molecular similarity or dissimilarity (Caron teaches various "add-on"s visual output, i.e. changing methods to evaluate similarity see 
 [0075] Any map described herein can include "add-on" visual output, e.g., one or more additional dimensions of visual output, e.g., the output can specify which of a collection of mapped chemical structures exhibit a common property associated with a particular data field, e.g., patent assignee. For example, a user may wish to know which of the chemical structures are owned by one particular entity, e.g., a corporation or academic institution. This additional
output can provide a user with data that supplements or augments the structural relatedness information that is already provided by the map. Further, such output can be desirable especially when it corresponds to properties that inherently may be decoupled or unrelated to 
the query chemical structure from which it is based, e.g., 235 or 240.;).


As to claim 7, Caron discloses, under the rationale above, the method according to claim 2, further comprising:
arranging the chemical structures as squares across a 2D plane based on the chemical similarities in the chemical structures, wherein a similarity between adjective chemical structures is proportional to the distance between the adjacent chemical structures
(Caron teaches a grid is superimposed onto the map, i.e. squares across a 2d plane see  [0080] In one embodiment, a method includes mapping a database of chemical structures in which all, i.e., 100 percent, of the structures in the DCS depict chemical entities
that are explicitly and/or implicitly disclosed and/or claimed in one or more patent literature documents. In one embodiment, the DCS may include structures belonging to one or more company's patent portfolio. The discrete markers on e.g., map 210 may be color-coded to indicate which structures are associated with a particular company. In certain embodiments, a grid is superimposed onto the map, and the number of structures owned by one company within any grid space may be determined. This calculation may provide a user with the percent "chemical space" owned by a particular company.;

embodiment, the visual output is a nonlinear map, in which the map has a point corresponding to each structure in the collection and the distances between any two points is
representative of the degree of similarity /dissimilarity between the two structures, e.g., compounds that are more similar are shown as points that are closer together on the
map than points that represent compounds that are more dissimilar.;
see also [0032] The map can be a linear map or a non-linear map. The distance between any two discrete markers on the linear or non-linear map can be representative of the similarity or
dissimilarity between the corresponding chemical structures.).


As to claim 8, Caron discloses, under the rationale above, the method according to claim 7, further comprising:
clicking on a square reflecting grouping of similar chemical structures to display chemical structure, describe properties of the chemical structures, and provide information on and linking to a wide variety of public materials, wherein the public materials comprise scientific literature,
patent materials including patent family information, medical and regulatory information
(Caron [0075] Any map described herein can include "add-on" visual output, e.g., one or more additional dimensions of visual output, e.g., the output can specify which of a collection of mapped chemical structures exhibit a common property associated with a particular data field, e.g., patent assignee. For example, a user may wish to know which of the chemical structures are owned by one particular entity, e.g., a corporation or academic institution. This additional
output can provide a user with data that supplements or augments the structural relatedness information that is already provided by the map. Further, such output can be desirable 

As to claim 9, Caron discloses, under the rationale above, the method according to claim 4, wherein the graphic elements in the 3D map are 3D columns (Caron teaches topographical maps, i.e. 3D columns see [0077] In another embodiment, the structures having the common property can be conveyed to the viewer via a three-dimensional map. In a preferred embodiment, the three dimensional map is a topograhically textured map. Individual structures and/or clusters of two or more structures can be represented as peaks, wherein the height of a particular peak is proportional to the number of structures that occur within the two dimensional area defined by the perimeter of the base of the peak. One advantage of the topographical map is that it can allow a user to readily quantify, in a relative fashion, the populations of one or more visually similar, two-dimensional clusters of markers. This information can therefore assist a user in identifying, e.g., by high density areas, structures having a particular property of interest.).

As to claim 10, Caron discloses, under the rationale above, the method according to claim 9, wherein a height of the 3D column is representative of a number of public materials mentioning the corresponding chemical
Structure (Caron [0077] Individual structures and/or clusters of two or more structures can be represented as peaks, wherein the height of a particular peak is proportional to the number of structures that occur within the two dimensional area defined by the perimeter of the base of the peak. One advantage of the topographical map is that it can allow a user to readily quantify, in a relative fashion, the populations of one or more visually similar, two-dimensional clusters of markers.).




As to claim 12, Caron discloses, under the rationale above, the method according to claim 9, wherein a height of the 3D column is representative of a chemical entity that the corresponding chemical structure is grouped
with due to the chemical similarities of chemical structures (Caron teaches topographical maps with populations of one or more visually similar, two-dimensional clusters of markers, i.e. 3D columns with grouped structures see [0077] In another embodiment, the structures having the common property can be conveyed to the viewer via a three-dimensional map. In a preferred embodiment, the three dimensional map is a topograhically textured map. Individual structures and/or clusters of two or more structures can be represented as peaks, wherein the height of a particular peak is proportional to the number of structures that occur within the two dimensional area defined by the perimeter of the base of the peak. One advantage of the topographical map is that it can allow a user to readily quantify, in a relative fashion, the populations of one or more visually similar, two-dimensional clusters of markers. This information can therefore assist a user in identifying, e.g., by high density areas, structures having a particular property of interest.).


e.g., map 210 may be color-coded to indicate which structures are associated with a particular company. In certain embodiments, a grid is superimposed onto the map, and the number of structures owned by one company within any grid space may be determined. This calculation may provide a user with the percent "chemical space" owned by a particular company.;
see also [0075] Any map described herein can include "add-on" visual output, e.g., one or more additional dimensions of visual output, e.g., the output can specify which of a collection of mapped chemical structures exhibit a common property associated with a particular data field, e.g., patent assignee. For example, a user may wish to know which of the chemical structures are owned by one particular entity, e.g., a corporation or academic institution. This additional
output can provide a user with data that supplements or augments the structural relatedness information that is already provided by the map. Further, such output can be desirable especially when it corresponds to properties that inherently may be decoupled or unrelated to structural relatedness, e.g., inventor, year of patenting.).

Referring to claim 17, this dependent claim recites similar limitations as claim 4;
therefore, the arguments above regarding claim 4 are also applicable to claim 17.

Referring to claim 18, this dependent claim recites similar limitations as claim 5;
therefore, the arguments above regarding claim 5 are also applicable to claim 18.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See:
Speier et al., US Pub. No. 2015/0278349A1, which teaches a method illustrated as including receiving a search query, the search query relating to a patent, retrieving data relating to a term contained in a claim limitation in the patent, the data including at least one of intrinsic or extrinsic evidence associated with the term by a hyperlink, and displaying the claim limitation and the hyperlink; and further, a computer system is illustrated as including a receiver to receive a search query, the search query relating to a patent, a retriever to retrieve data relating to a term contained in a claim limitation in the patent, the data including at least one of intrinsic or extrinsic evidence associated with the term by a hyperlink, and a display to display the claim limitation and the hyperlink;
Domine et al., US Pub. No. 2007/0260583, teaches searching substructures in virtual combinatorial libraries; and more precisely, it describes a method of operating a computer for searching substructures in large, non-enumerated virtual combinatorial libraries. Advantageously, the method can return matching products as non-enumerated substructures;

Brogle et al., US Patent. No. 10,013,467 teaches a system and method for analyzing the relationship between representational data found in source documents through creation and manipulation of a virtual manifold, such as a node array and furthermore, the present invention concerns predicting new representational data based on the representational data found within the source documents  and the system and method further utilizes a processor configured to carry out a series of steps in order to create, maintain and manage associations between source documents, the representational identifiers found within the source documents, and any converted coded forms of the representational identifiers; and 

genomic, proteomic, and other biological data stored in structured as well as unstructured databases and according to another embodiment, the invention provides overall platform/
architecture with integration approach for searching and processing the data stored in the structured as well as unstructured databases.


















Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        2/18/2021